United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-4169
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Daniel Tovar-Arguello,                  *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 4, 2007
                                Filed: October 9, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Daniel Tovar-Arguello, a citizen of Mexico, pleaded guilty to illegally re-
entering the United States after having been deported following his conviction for an
aggravated felony, in violation of 8 U.S.C. § 1326(a), (b)(2) and 6 U.S.C. §§ 202(3),
(4), and 557. His advisory Guidelines imprisonment range was 30-37 months, and he
was sentenced to 30 months in prison by the district court.1 On appeal, Tovar-
Arguello argues that his sentence is unreasonable because the district court (1)
undervalued the mitigating facts and unique circumstances of his case, such as his

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
benign reasons for illegal re-entry, and (2) overvalued the deterrent effect of a prison
sentence. His argument relies on the factors listed in 18 U.S.C. § 3553(a) and the
“parsimony” doctrine, which provides that the sentence imposed should be the least
severe sanction necessary to achieve the purpose of sentencing.

       Upon careful review, we conclude that the district court did not abuse its
discretion in sentencing Tovar-Arguello at the bottom of the advisory Guidelines
range. See Rita v. United States, 127 S. Ct. 2456, 2462 (2007) (presumption of
reasonableness applies to sentence imposed within advisory Guidelines range); United
States v. Garlewicz, 493 F.3d 933, 938 (8th Cir. 2007) (same); United States v. Long
Soldier, 431 F.3d 1120, 1123 (8th Cir. 2005) (reasonableness of sentence is reviewed
for abuse of discretion, which occurs if court fails to consider relevant factor that
should have received significant weight, gives significant weight to improper or
irrelevant factor, or considers only appropriate factors but commits clear error of
judgment); cf. United States v. Turbides-Leonardo, 468 F.3d 34, 41 (1st Cir. 2006)
(“It will be the rare case in which a within-the-range sentence can be found to
transgress the parsimony principle.”), cert. denied, 127 S. Ct. 3064 (2007); United
States v. Dyck, 334 F.3d 736, 742 (8th Cir. 2003) (“harm sought to be prevented is
illegal reentry itself, for whatever purpose”).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                          -2-